Title: To Alexander Hamilton from James McHenry, 11 August 1782
From: McHenry, James
To: Hamilton, Alexander



Baltimore 11th. Augt. 1782

If you are not in the humor to read a long letter do, prithee, give this to the child to play with and go on with your amusement of rocking the cradle. To be serious, my dear Hamilton, I have been thinking of late upon my own situation, and this had led me as often to think of yours. Some men, I observe, are so born and tempered that it is not till after long bustling and battling it in the world (and some scarcely then) that they come to learn a little prudence. Much I begin to suspect that you and I want a great deal of this quality to bring us on a level with our neighbours and to carry us chearfully through life. Have we not both of us continued long enough in the service of the public? Should not I exercise my profession or some profitable business, and should not you, putting of[f] the politician, exert yourself only to acquire a profession? I find that to be dependent on a father is irksome, because I feel that it is in my power to be independent by my own endeavours. I see that the good things of this world are all to be purchased with money, and that the man who has money may be whatever he pleases.
Hamilton, there are two lawyers in this Town, one of which has served the public in the General Assembly for three years with reputation, and to the neglect of his practice. The other has done nothing but attend to his profession, by which he has acquired a handsome competency. Now the people have taken it into their heads to displace the lawyer who has served them till he is become poor, in order to put in his stead the lawyer who has served himself and become rich. Let me add to this anecdote, a bon mot of our friend Fleury’s. Talking to me the other day, you are a Senator said he, pray what is your salary. I told him it might perhaps defray about two thirds of ones expences, while attending the Senate, and that we were only paid during our attendance, provided one was unmarried and lived frugally. Then, said he, I pity Maryland, for her Senate must be composed chiefly of rich fools. What is the moral of all this, my dear friend, but that it is high time for you and I to set about, in good earnest, doing something for ourselves.
I hear you are chosen a delegate to Congress; will you forgive me for saying that I would rather have heard that you had not been chosen. If you accept of the office, there is a stop to any further studying of the law, which I am desirous you should finish, because a few years practice at the bar, would make you independent, and do you more substantial good than all the fugitive honors of Congress. This would put it in your power to obtain them and to hold them, with more certainty, should you still be inclined to risque in a troubled sea. The moment you cease to be a candidate for public places, the people will lament your loss, and wait with impatience till they can persuade a man of your abilities to serve them. In the mean time you will be doing justice to your family. Besides, you know that there is nothing at present to be had worthy your acceptance. The negotiators for peace have been long since appointed. The great departments of Government are all filled up. Our foreign ministers sit firm in their seats. It is not to be expected that any new ministers will be created before a peace. And when this comes, be assured, long residence and large possessions in this country will preclude superior merit.
I wish therefore, my dear friend, that I could prevail upon you to avoid a disappointment and a loss which I think I foresee. For should you go to Congress, you will lose another year of time that is become more precious than ever, and retire perhaps in disgust, to renue your studies, and to those domestic endearments which you will regret to have forsaken. How would it vex me to learn that you had exclaimed in the stile of an English cardinal—If I had but served my family as faithfully as I have the public, my affairs would have been to-day in a very different order.
It appears to me, Hamilton, to be no longer either necessary or a duty, for you and I, to go on to sacrifice the small remnant of time that is left us. We have already immolated largely on the alter of liberty. At present our Country neither wants our services in the field or the cabinet; so that it is incumbent upon us to be useful in another line. By pushing your studies to a conclusion, you at once perfect your happiness. But I wander, nor recollect whilst my own life runs on in idleness and small follies, that I stand in most need of this advice which I am presuming to offer. You have a wife and an increasing offspring to urge you forward, but I am without either—without your incitements to begin a reform, or your perseverance to succeed. Write me than what you are doing—what you have done,—and what you intend to do, that I may endeavour to follow your example. And be full, for I really intend to be wise, and you shall be my Apollo.
I have been a second time on the point of gaining immortality—by a fever. It seized me a little after the arrival of the French troops here, and has only permitted me to come abroad a few days since. Mrs. Carter and Miss Peggy are with us, and of course you will think I have been often with them. But I must tell you something of your relations. Mr. Carter is the mere man of business, and I am informed has riches enough, with common management, to make the longest life very comfortable. Mrs. Carter is a fine woman. She charms in all companies. No one has seen her, of either sex, who has not been pleased with her, and she has pleased every one, chiefly by means of those qualities which make you the husband of her Sister. Peggy, though, perhaps a finer woman, is not generally thought so. Her own sex are apprehensive that she considers them, poor things, as Swifts Vanessa did; and they in return do not scruple to be displeased. In short, Peggy, to be admired as she ought, has only to please the men less and the ladies more. Tell her so. I am sure her good sense will soon place her in her proper station.
My dear Hamilton adieu. Remember a man who lives in this world without being satisfied with it. Who strives to seem happy among a people who cannot inspire happiness, but who thinks it unbecoming the dignity of man to leave his post merely because it does not please him. I am melancholly you perceive. This plaugy fever has torn me to pieces, and my mind yet shares in the weakness of my body. But I will recover spirits as I recover strength. In the mean while do not fail to write me. Again my friend and philosopher adieu—

James McHenry


I wrote you between my fevers on the affair of Chase, which letter I inclosed to Secretary Trumbul. Has it been received? It contained what you asked for.

